Citation Nr: 1628170	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  07-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for low back disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to May 1990 and from November 1990 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In her January 2007 VA Form 9, the Veteran initially elected a Travel Board hearing.  The case was first remanded by the Board in September 2014 to afford the Veteran this hearing.  The Veteran was subsequently scheduled for a video hearing, however, in November 2014, the Veteran declined a video hearing, and again elected a Travel Board hearing.  The case was then remanded again in December 2014 to afford the Veteran the hearing.  The Veteran was scheduled for a local hearing but in May 2015, her representative expressed the Veteran's inability to attend the local hearing and willingness to accept a video hearing.  A video hearing was scheduled, but in September 2015 the Veteran's representative reported that the Veteran could not appear at her scheduled video hearing due to medical concerns.  The case was remanded once more in January 2016 in order to schedule the Veteran for a new video hearing.  Finally, the Board hearing was held in April 2016.  

The record was held open for 30 days to allow for the submission of additional evidence.  The Veteran's representative then submitted additional evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Even more additional evidence was received after that time period, but given the disposition below, remand for RO consideration is not necessary.  Id.
FINDINGS OF FACT

1.  The Veteran's left knee disability is proximately due to her service-connected bilateral pes planus.

2.  The Veteran's low back disability is related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, as secondary to service-connected bilateral pes planus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).
Left Knee Disability

The Veteran has asserted either that her left knee disability was caused or aggravated by her service-connected pes planus.

The Board notes that the Veteran is diagnosed with left knee traumatic arthritis.  See March 2016 private medical opinion.  Thus, she has a present disability.  Likewise, the Veteran is service connected for bilateral pes planus and has been since 1998.  In the March 2016 private medical opinion, the physician opined that it was more likely than not that the Veteran's service-connected pes planus caused the Veteran to develop an antalgic gait causing her to put abnormal strain through the knee joints.  Furthermore, the physician stated this caused the Veteran to have abnormal wear of the articular cartilage causing osteophyte formation and traumatic arthritis.  

The Board finds the March 2016 opinion persuasive and the most probative evidence as to the relationship between the two disabilities.  When resolving reasonable doubt in the Veteran's favor, the Board finds that her left knee disability is proximately due to her service-connected bilateral pes planus.  See 38 U.S.C.A. § 5107(b) (West 2104); 38 C.F.R. § 3.102 (2015).  Thus, service connection on this basis is warranted. 

Low Back Disability

The Veteran asserts that her low back disability is either proximately due to her service-connected bilateral pes planus or the result of a motor vehicle accident while in service.

The Veteran has a present diagnosis of a lumbosacral strain and lumbar degenerative arthritis of the spine.  See March 2016 private medical opinion.  Likewise, service treatment records note the Veteran was in a motor vehicle accident in 1993.  See April 1998 treatment note.  Finally, in the March 2016 private medical opinion, the physician opined that it was more likely than not that her motor vehicle accident while in service caused significant strain to the ligaments, tendons, and muscles of the lumbar spine.  The examiner stated that the continued inflammation in the Veteran's lumbar spine caused osteophyte formation causing traumatic arthritis.

Similar to the left knee claim, the Board finds the March 2016 opinion persuasive and the most probative evidence as to the relationship between the disability and service.  When resolving reasonable doubt in the Veteran's favor, the Board finds that her low back disability is related to her active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection on this basis is warranted. 


ORDER

Service connection for a left knee disability, as secondary to service-connected bilateral pes planus, is granted.

Service connection for a low back disability is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


